Citation Nr: 1506847	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued an evaluation of pseudofolliculitis, claimed as shaving profile, at 0 percent disabling.  

The Veteran was scheduled for a Board hearing in February 2014, but did not report for the hearing.  Accordingly, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected PFB, to include the residuals of irritation, bumps, scarring, and pain.  See Veteran's March 2013 statement in support of claim.

In May 2013, the Veteran underwent a VA examination for his skin condition.  In the examination report, the examiner noted that the Veteran's skin condition has caused no scars or disfigurement of the head, face, or neck.  The examiner also noted, however, that color photographs for any scars or disfiguring conditions of the head, face, or neck had been provided.  These photographs have not been associated with the Veteran's claims file.  Note (3) under Diagnostic Code 7800 directs that unretouched color photographs be taken into consideration when evaluating a disability under the criteria of the diagnostic code.  See 8 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  Therefore the photographs referenced by the May 2013 examiner are potentially relevant to the evaluation of the Veteran's service-connected disability and should be included in the Veteran's claims folder. 

Under Diagnostic Code 7806, a noncompensable evaluation is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.

The May 2013 examiner, after noting that the Veteran has PFB affecting his neck and the beard and chin area, further stated that the Veteran "has a beard at this time, but approximately 20 % SA of the face affected, with less than 10% TBSA affected."  From the statement "less than 10% TBSA affected" it is unclear to the Board whether the examiner found that at least 5 percent of the entire body is affected, within the meaning of Diagnostic Code 7806.  "Less than 10%" could mean 9 percent, for example, or it could mean 4 percent.  This ambiguity as to the percentage makes the May 2013 examination report inadequate for the purpose of evaluating the Veteran's PFB disability.  In addition, information should be provided to clarify how much of the surface area is affected.  

The record contains references to private treatment of the Veteran by an unnamed dermatologist.  See An April 2010 VA treatment record.  The Veteran was advised by VCAA letters of June 2010 and March 2013 that VA needed the Veteran to send to VA all treatment records related to his claim of PFB.  The letters also stated that VA would, if requested by the Veteran, try to obtain any medical reports on behalf of the Veteran.  VA Form 21-4142, Authorization and Consent to Release Information, was attached to the letters for that purpose.

In April 2013, the Veteran submitted a Form 21-4142 authorizing disclosure of treatment records from the James J. Peters VA Medical Center in New York and listed no private treatment provider on the form.  In April 2013, the Veteran also submitted a VCAA response notice certifying that he had enclosed all the remaining information or evidence relating to his claim, that he had no other information or evidence to give VA to support his claim, and that he wished to have VA decide his claim as soon as possible.  On remand, the Veteran should be asked to provide or authorize the release of private records, including those from the private dermatologist, that are relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain, and associate with the Veteran's claims file, the unretouched color photographs referred to in the May 2013 VA examination report and any other outstanding VA medical records.

2. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim that is not currently of record, including medical records from the private dermatologist that the Veteran has referenced in the record.  See April 2010 VA treatment record.  

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected pseudofolliculitis barbae.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  In particular, the examiner's attention is directed to the Veteran's report of the residuals of irritation, bumps, scarring, and pain.  See Veteran's March 2013 statement in support of claim.  All pertinent symptomatology and findings should be reported in detail.  The examiner should specifically provide information concerning any disfigurement and the percentage of affected areas of the entire body and of exposed areas. Any indicated diagnostic tests and studies should be accomplished.  

4. Then, after ensuring that any other necessary development has been completed, readjudicate the Veteran's claim, taking into consideration all additional evidence added to the record.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond. Thereafter the case should be returned to the Board as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


